DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, the claim recites the limitation “via a singular flowpath that is exterior to the electric heating tank and extends directly between the heat pump and the lower portion of the electric heating tank.” in lines 25-26 of the claim. In Figure 1 of the USPGPUB of the application shows a flowpath that is exterior to the electric heating tank and separates into multiple flowpaths and then returns to a lower portion of the electric heating tank as a singular flowpath. However, there is nothing in the Drawings or Specification to support a singular flowpath that extends directly between the heat pump and the lower portion of the electric heating tank. There is nothing in the specification, claims, or drawings to support this newly added limitation. Thus, the newly added limitation is deemed to be NEW MATTER.

Claims 2-12 are rejected based on their dependency to claim 1. 

Claim Rejections - 35 USC § 112
112f Statement
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“gas removal mechanism” in claim 7,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1-3, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lesage (US 2012/0067074) in view of Furui (US 2010/0126705 – previously cited), Knowles (GB1180463A – previously cited), Sweat, Jr (US 4,178,907 – previously cited, hereinafter referred to as Sweat), Lutz (US 4,970,373 – previously cited), and Hidehiko (WO 2012/121382 – previously cited). 

Regarding claim 1, Lesage teaches a hot water heating system for heating the atmosphere (see Title) within at least one predefined area of a structure (see paragraph [0015] which notes conveying heat to a building which suffices being within a predefined structure), comprising: 
a hybrid water heating and storage apparatus configured to store and heat water including a heat pump (11, Fig. 1, see paragraph [0010]) and an electric heating tank (10, Fig. 1, see paragraph [0011], further see paragraph [0002] which notes advantages include lower electrical energy consumption which suffices an electric water heater) in fluid communication (see Fig. 1 which shows the elements in fluid communication), 
the electric heating tank storing the heated water (see at least paragraph [0011] which notes storing water); 
wherein, in a hybrid mode of operation of the apparatus, the heat pump and the electric heating tank both heat the water (see at least paragraph [0011] which notes that the tank heats water in the tank 10 via 20 and 20’ and further see paragraph [0013] which notes that the heat 
wherein the heat pump is configured to draw the water stored in the electric heating tank from a lower portion of the electric heating tank, heat the water drawn from the lower portion of the electric heating tank, and return the heated water directly to the electric heating tank (see 30, Fig. 1 which pulls water from a lower portion of the tank to the heat pump and returned to the tank via 33, see paragraph [0012] at least which notes as such).  
Lesage does not teach:
a hybrid water heating and storage apparatus configured to store and heat water to a first temperature of at least 140 deg F;
at least one heat exchange fixture positioned in at least one predefined area within the structure;
at least one recirculating pump configured to selectively draw a hot output flow of the heated water from the electric heating tank, pass the heated water through the at least one heat exchange fixture to heat the atmosphere within the at least one predefined area, and direct the water back to the electric heating tank from the at least one heat exchange fixture as a cold input flow of a temperature less than a temperature of the hot output flow; and 
at least one thermostat electrically coupled to the at least one recirculating pump and positioned within the at least one predefined area configured to sense the temperature of the atmosphere within the at least one predefined area, 

wherein the heat pump is configured to draw the water stored in the electric heating tank from a lower portion of the electric heating tank, heat the water drawn from the lower portion of the electric heating tank, and return the heated water directly to the lower portion of the electric heating tank via a singular flowpath that is exterior to the electric heating tank and extends directly between the heat pump and the lower portion of the electric heating tank. 
Furui teaches a hot water supply apparatus (Furui, Abstract, Title) which teaches a water storage tank (Furui, 1, Fig. 4, see Abstract), heat pump (Furui, 2, Fig. 4, see Abstract), which circulates heated water to a heat exchange fixture (Furui, 30, Fig. 4, see Abstract) to supply heat to a predefined space (Furui, paragraph [0067]), and heats water to a first temperature of at least 140 deg F (Furui, see paragraph [0072] which notes heating to 85 deg C), at least one recirculating pump (Furui, P2, Fig. 4) configured to selectively draw a hot output flow of the heated water from the electric heating tank, pass the heated water through the at least one heat exchange fixture to heat the atmosphere within the at least one predefined area (Furui, see paragraph [0054] which at least notes that P2 draws water from the tank and passes through the radiator 30), and direct the water back to the electric heating tank from the at least one heat exchange fixture as a cold input flow of a temperature less than a temperature of the hot output flow (Furui, see Fig. 4 which shows P2 bringing water back from 30 into the tank 1, see paragraph [0054] which notes that the heat from water drawn through line 32 provides heat to 30, therefore reenters the tank 1 at a lower temperature). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lesage with the teaching of at least one heat exchange fixture positioned in at 
Lesage as modified does not teach:
at least one thermostat electrically coupled to the at least one recirculating pump and positioned within the at least one predefined area configured to sense the temperature of the atmosphere within the at least one predefined area, 
wherein the at least one thermostat controls selective operation of the at least one recirculating pump based on a sensed temperature and a user selected temperature,
wherein the heat pump is configured to draw the water stored in the electric heating tank from a lower portion of the electric heating tank, heat the water drawn from the lower portion of the electric heating tank, and return the heated water directly to the lower portion of the electric heating tank via a singular flowpath that is exterior to the electric heating tank and extends directly between the heat pump and the lower portion of the electric heating tank.
Sweat teaches a hot water heating system (see Sweat, Title, col. 4, lines 9-14) which features a thermostat coupled to a pump (see Sweat, Fig. 2, see col. 4, lines 30-51, further see thermostat 124 which is coupled to the pumps via the control circuit) where the thermostat detects temperature (see Sweat, col. 4, lines 43-50) and controls the pump based on the sensed temperature in an area being below a predetermined temperature level (see Sweat, col. 4, lines 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to provide Lesage as modified with the teaching of a thermostat detecting temperature to control pump operation in a hot water heating system, as taught by Sweat, in order to effectively detect temperature in the space being conditioned which thereby results in effective control of the heating system operating more efficiently to achieve greater user comfort. 
Lesage as modified does not teach the thermostat controlling based on a user selected temperature. Lutz teaches a temperature control system for a tankless water heater (Lutz, Abstract) which features a thermostat by which the user can select the desired temperature of the water (Lutz, col. 1, lines 47-51). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lesage as modified, with a thermostat that allows for user selected temperature input, as taught by Lutz, in order to give users greater agency over the system, thereby resulting in greater satisfaction with the system. 
Lesage as modified does not specifically teach the heat pump is configured to draw the water stored in the electric heating tank from a lower portion of the electric heating tank, heat the water drawn from the lower portion of the electric heating tank, and return the heated water directly to the lower portion of the electric heating tank via a singular flowpath that is exterior to the electric heating tank and extends directly between the heat pump and the lower portion of the electric heating tank.
Hidehiko teaches a heat pump water heater (Hidehiko, Title) which features a hot water storage tank (Hidehiko, 5, Fig. 1, see Abstract) and heat pump (Hidehiko, 2, Fig. 1, see Abstract) 

Regarding claim 2, Lesage as modified teaches the system of claim 1, but does not specifically teach the first temperature is within the range of 160 degrees Fahrenheit to 170 degrees Fahrenheit. Furui does teach heating to a temperature of 85 degree Celsius (see Furui, paragraph [0066]). However, the claimed temperature range is merely a result effective variable, the general conditions of which have been met by the prior art. Specifically, the claim requires the hot water storage tank and heat pump to heat the water to a first temperature. As Lesage as modified teaches the hot water storage tank and heat pump heating the water to a temperature, the specifics of the temperature range by which the water is heated to is not considered patentably distinguishable from the prior art. As such, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lesage as modified to heat the water to 160 degrees F to 170 degrees F, as it would be obvious to try to one of ordinary skill in the art to alter the heated temperature value to assess its optimization in conditioning a room efficiently.   

Regarding claim 3, Lesage as modified teaches the system of claim 1, but does not specifically teach the hybrid water heating and storage apparatus configured is configured to heat the water therein such that the cold input flow is at least 150 degrees Fahrenheit. However, the claimed temperature is merely a result effective variable, the general conditions of which have been met by the prior art. Specifically, the claim requires the hot water storage tank and heat pump to heat the water to a first temperature in order so the return input of the water, after conditioning a space, is about 150 degrees F. As Lesage as modified teaches the hot water storage tank and heat pump heating the water to a temperature and the water is returned to the hot water storage tank at a tempearture, the specifics of the temperature values by which the water is heated to and returned to the tank is not considered patentably distinguishable from the prior art. As such, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lesage as modified to heat the water such that the cold input flow is about 150 degrees F, as it would be obvious to try to one of ordinary skill in the art to heat the water to a point that the cold input flow is 150 degrees F in order to save energy on the heating operation by keeping the cold input within a close range of the heated temperature range.    

Regarding claim 6, Lesage as modified teaches the system of claim 1, wherein the system forms a closed loop of recirculating water flowing from the apparatus as the hot output flow to the at least one heat exchange fixture, through the at least one heat exchange fixture, and from the respective at least one first heat exchange fixture back to the apparatus as the cold input flow (see the flow of fluid in Furui Fig. 4 which shows a loop of water flowing from the tank 1 to the heat pump 2 to the heat exchange fixture 30 and back to the tank 1).  

Regarding claim 10, Lesage as modified teaches the system of claim 1, wherein the electric heating tank is configured to heat the water therein via at least one electric resistance element (Lesage, 20, 20’, Fig. 1, see paragraph [0017]).  

Regarding claim 11, Lesage as modified teaches the system of claim 1, wherein: the at least one heat exchange fixture comprises a first heat exchange fixture positioned in a first predefined area within the structure (implicitly met as the radiator of Furui is in a room to heat, see Furui, paragraph [0072]), and 
a first recirculating pump configured to selectively draw a hot output flow of the heated water from the electric heating tank, pass the heated water through the first heat exchange fixture to heat the atmosphere within the first predefined area, and direct the water back to the electric heating tank from the first heat exchange fixture as a cold input flow of a temperature less than a temperature of the hot output flow (see Furui P1 passes to 30 and P2 in Fig. 4, see paragraph [0051] further see paragraph [0072]); and 
the at least one thermostat comprises a first thermostat electrically coupled to the first recirculating pump and positioned within the first predefined area configured to sense the temperature of the atmosphere within the first predefined area (see Sweat, col. 4, lines 52-68 which outlines the sequence of energizing both pumps in the system after the thermostat detects the temperature, thereby the thermostat temperature values implicitly control the pump operation).
Lesage as modified does not teach:
a second heat exchange fixture positioned in a second predefined area within the structure;  {H1431701.1}39Atty. Ref. No. 5220.001Bthe at least one recirculating pump comprises: 

a second thermostat electrically coupled to the second recirculating pump and positioned within the second predefined area configured to sense the temperature of the atmosphere within the second predefined area.  
However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lesage as modified with a second recirculating pump to draw a hot output flow of the heated water tank and passing the water to a second heat exchange fixture to heat a second predefined area with a thermostat positioned in the second predefined area to sense temperature, in order to utilize the heating system in multiple rooms thereby providing a greater utility for the system, and as the modification requires a duplication of essential working parts which only involves routine skill in the art.

Regarding claim 12, Lesage as modified teaches the system of claim 11, wherein the first thermostat controls selective operation of the first recirculating pump based on a sensed temperature (see Sweat, col. 4, lines 52-68 which outlines the sequence of energizing both pumps in the system after the thermostat detects the temperature, thereby the thermostat temperature values implicitly control the pump operation) and a user selected temperature (Lutz, col. 1, lines 47-51) and the second thermostat controls selective operation of the second recirculating pump based on a sensed temperature (see Sweat, col. 4, lines 52-68 which outlines . 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lesage in view of Furui, Sweat, Lutz, and Hidehiko, further in view of Knowles (GB1180463A – previously cited).

Regarding claim 4, Lesage as modified teaches the system of claim 1, but does teach the at least one recirculating pump is in fluid communication with at least one manifold that is in fluid communication with an outlet of the electric heating tank, the at least one manifold providing separate flowpaths from the electric heating tank to the at least one recirculating pump.
Knowles teaches a hot water central heating system (Knowles, Abstract) which a boiler from which water passes to an inlet manifold (see Knowles, see 11, Fig. 1) which provides separate flowpaths (see Knowles, Fig. 1 which shows how the stream 27 is broken up into multiple streams after passing through 11), and are then passed to an outlet manifold which recombines the streams into one stream (Knowles, 24, 26 are recombined after passing through 13). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lesage as modified with a manifolds of Knowles which separate and recombine fluid streams, in order to create a turbulent fluid flow which thereby increases the rate of heat transfer in the system.

Therefore it would have been obvious to one of ordinary skill in the art to provide a pump to each of the separate flowpaths in Lesage as modified by Knowles, as Furui already teaches the inlet and outlet pipes of the heating tank to have pumps, in order to effectively transport fluid in the system and as it has been held that a mere duplication of essential working parts only involves routine skill in the art.

Regarding claim 5, Lesage as modified teaches the system of claim 1, but does not teach the at least one heat exchange fixture is in fluid communication with at least one manifold that is in fluid communication with an inlet of the electric heating tank, the at least one manifold combining the flows of water from the at least one first heat exchange fixture into the cold input flow.  
Knowles teaches a hot water central heating system (Knowles, Abstract) which a boiler from which water passes to an inlet manifold (see Knowles, further see 11, Fig. 1) which provides separate flowpaths (see Knowles, Fig. 1 which shows how the stream 27 is broken up into multiple streams after passing through 11), and are then passed to an outlet manifold which recombines the streams into one stream (Knowles, 24, 26 are recombined after passing through 13). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lesage as modified with a manifolds of Knowles which separate and recombine 
Lesage as modified does not teach each of the separate flowpaths from the at least one recirculating pump. However, Furui teaches the outlet of the heating tank having a pump, and the inlet of the heating tank having a pump (see Furui, P1, Fig. 4 and P2). 
Therefore it would have been obvious to one of ordinary skill in the art to provide a pump to each of the separate flowpaths in Lesage as modified by Knowles, as Furui already teaches the inlet and outlet pipes of the heating tank to have pumps, in order to effectively transport fluid in the system and as it has been held that a mere duplication of essential working parts only involves routine skill in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lesage in view of Furui, Sweat, Lutz, and Hidehiko, as applied to claim 6, further in view of Cuppetilli (US 2009/0078783 – previously cited).

Regarding claim 7, Lesage as modified teaches the system of claim 6, but does not teach the system further comprises at least one at least one gas removal mechanism that is configured to remove gases from the closed loop of recirculating water. Cuppetilli teaches a secondary heating and cooling system (Cuppetilli, Title) which features a hot water storage tank (Cuppetilli, 55, Fig. 2) which circulates water to a heat exchanger and then back to the tank (see Cuppetilli, 55, Fig. 2, further see at least paragraph [0025]) which features anair separator in the loop (Cuppetilli, 63, Fig. 2, see paragraph [0025]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lesage as modified, with the air separator . 
  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lesage in view of Furui, Sweat, Lutz, and Hidehiko, as applied to claim 6, further in view of Nelson (US 2012/0145095 – previously cited).

Regarding claim 8, Lesage as modified teaches the system of claim 6, but does not teach the system further comprises at regulator in fluid communication with a supply of water configured to pressurize the closed loop of recirculating water. Nelson teaches a heat pump hot water heater system (see Nelson, Title) which features a throttling device which pressurizes water in a closed loop with recirculating water (see Nelson, 106, Fig. 1, see paragraph [0024]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lesage as modified with the regulator which pressurizes water as taught by Nelson, in order to increase the pressure of the water which thereby also increases the temperature, resulting in better heating. 

Regarding claim 9, Lesage as modified teaches the system of claim 8, but does not teach the closed loop of recirculating water is pressurized within the range of 12 psi and 18 psi.  Nelson teaches a heat pump hot water heater system (see Nelson, Title) which features a throttling device which pressurizes water in a closed loop with recirculating water (see Nelson, 106, Fig. 1, see paragraph [0024]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the regulator which pressurizes water as taught by 
Lesage as modified does not specifically teach the closed loop of recirculating water is pressurized within the range of about 12 psi and about 18 psi. However, the claimed pressure range is merely a result effective variable, the general conditions of which have been met by the prior art. Specifically, the claim requires the water supply to be pressurized to a certain pressure. As Lesage as modified teaches the hot water storage tank and heat pump heating the water and pressurizing the water, the specifics of the pressure range by which the water is pressurized to is not considered patentably distinguishable from the prior art. As such, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lesage as modified to pressurize the water within the range of about 12 psi and about 18 psi, as it would be obvious to try to one of ordinary skill in the art to alter the pressure of the water to assess its optimization in conditioning a room efficiently.   

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments begin by addressing the 35 USC 112(a) rejection made in the previous office action. Applicant asserts that the rejection is overcome by amendment. The Examiner agrees and the previous 112(a) rejection of claim 1 has been withdrawn. 
Remainder of Applicant’s arguments are directed to the 35 USC 103 rejection made in the previous office action. Per Applicant’s arguments on pages 10-11 in Applicant Remarks, the Examiner has considered the argument that Lesage as modified does not teach the amended 
Applicant further argues that the combination of Lesage as modified in view of Hidehiko is improper as the combination does not consider the prior art in its entirety. See Applicant Remarks, pg. 12. The Examiner has considered the argument and disagrees, as the combination does not neglect anything in Lesage as modified, but rather is applied to show a clear teaching that connecting the lower portion of the electric heating tank to the heat pump is known and obvious to try. 
Applicant further argues that Lesage as modified in view of Furui is improper as it would render Lesage unsatisfactory for its intended use. The Examiner disagrees as the capability to heat the water to 160-170 deg F simply raises the capability and use cases of the invention and does not render Lesage incapable of being used in a residential setting as adjusting operational parameters of the heating system can be adjusted as needed by one of ordinary skill in the art. 
As such, the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763